Mr. Michael Parker, L.M.S.W. Alcohol/Drug Therapist Ozark Guidance Center, Inc. 219 South Thompson Springdale, Arkansas 72764
Dear Mr. Parker:
I am in receipt of your letter of January 23, 1987 in which you ask if it is possible and permissible for a person who has been convicted for a second offense of driving while under the influence of intoxicating liquor to be allowed to participate in an Antabuse Therapy Program rather than the required alcohol treatment and/or education program?
In my opinion, the answer is "no".
I base this belief on the wording found in Arkansas Statute Annotated 75-2507 (a copy of which is enclosed).  As you will note this law states:
   Any person who pleads guilty, nolo contendere, or is found guilty of violating Section 3 (75-2503) of this Act, shall in addition to other penalties provided herein, be required to complete an alcohol education program as prescribed and approved by the Highway Safety Program, or an alcoholism treatment program as approved by the Arkansas Office on Alcohol and Drug Abuse Prevention . . . (Emphasis Added)
The courts have long held that the word "shall" carries a command that is not permissive, but mandatory.  For that reason, I believe the treatment program, as set forth in the statute, cannot be substituted.
The foregoing opinion, which I hereby approve, was prepared by Chief Deputy Attorney General Dan Kennett.